Citation Nr: 1517844	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of  nasal surgery, to include headaches, loss of the sense of smell, and a persistent runny nose.  

4.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1983 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2008, the RO determined that new and material evidence had not been
received to reopen a previously denied claim of service connection for a postoperative nasal polyp disorder, and denied service connection for a back
disability.

In January 2012, the RO, in pertinent part, denied service connection for bilateral
hearing loss.  The Veteran filed a notice of disagreement and perfected the appeal.  Thereafter, in September 2012, the RO granted service connection for hearing loss of the left ear.  This represented a complete grant of the benefit sought on appeal as to the issue of service connection for hearing loss of the left ear.  The issue of entitlement to service connection for right ear hearing loss remained in appellate status.

Following the September 2012 grant of service connection for sensorineural hearing
loss of the left ear, in November 2012, the Veteran expressed disagreement with the
initial noncompensable disability rating that was assigned, and timely filed a
substantive appeal.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in February 2015.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  Service personnel and treatment records reflect that the Veteran experienced back spasms while participating in a field exercise in October 1983.  The assessment was low back pain and muscle spasm.  At his February 2015 hearing, the Veteran testified that while he did not seek further treatment during service, his back continued to bother him, and that he had experienced symptoms since that time.  In light of the Veteran's symptoms during service and the allegation that he has experienced symptoms since then, the Board concludes that a VA examination is warranted to determine the etiology of any current low back disability.

Regarding the claims of entitlement to service connection for right ear hearing loss disability and an initial compensable evaluation for left ear hearing loss disability, the Veteran testified in February 2015 that his hearing acuity had worsened since he was most recently examined in August 2012.  This raises the possibility that a compensable evaluation might be warranted for the service-connected left ear hearing loss, and that current right ear hearing loss might constitute a disability for VA purposes.  Thus, an examination is warranted to determine the current severity of the Veteran's hearing loss.

Finally, the Board notes that in a July 2007 statement, the Veteran reported that he had been in receipt of Social Security Administration (SSA) benefits.  The records pertaining to SSA's adjudication and grant of benefits are not associated with the claims file.  Any such records might contain information relevant to the claims currently on appeal.  If the Veteran was in receipt of SSA disability benefits at any time during the pendency of his claims, records pertaining to SSA's adjudication of the claim should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board observes that, as the content of records held by SSA is unclear, adjudication of the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of nasal surgery must be held in abeyance until any records from SSA are received.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and inquire whether the Veteran has been in receipt of disability benefits at any time since his discharge from service.  If so, request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be uploaded to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present low back disability.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any currently present low back disability is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the service treatment records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any currently present right ear hearing loss disability, and to determine the current severity of the Veteran's left ear hearing loss disability.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should indicate whether the Veteran has right ear hearing loss disability for VA compensation purposes, and if so, provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that right ear hearing loss disability is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the service treatment records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




